2021 IL App (2d) 191001
                                  No. 2-19-1001
                            Opinion filed April 21. 2021
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 17-CF-2484
                                       )
JAQUAN S. ANDERSON,                    ) Honorable
                                       ) Daniel B. Shanes,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Zenoff and Brennan concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Jaquan S. Anderson, entered an open guilty plea to armed robbery, a Class X

felony (720 ILCS 5/18-2(a)(1), (b) (West 2016)). The trial court sentenced him to 18 years in

prison (see 730 ILCS 5/5-4.5-25(a) (West 2016)). He appeals, contending that his sentence was

(1) an abuse of discretion and (2) unreasonably disproportionate to the 14-year sentences received

by his codefendants. We affirm.

¶2                                     I. BACKGROUND

¶3     Defendant, along with codefendants Jamaal S. Anderson (Jamaal)—his twin brother—and

Jhashi J. Adorno, was charged with armed robbery and other offenses. Jamaal and Adorno entered

fully negotiated pleas to armed robbery in exchange for 14-year sentences.
2021 IL App (2d) 191001


¶4        Defendant rejected an offer of a 15-year sentence in exchange for his guilty plea and his

testimony against Adorno. Later, the State made two additional offers. Under one offer, defendant

would plead guilty to armed robbery and serve 18 years in prison “at 50 percent.” Under an

alternative offer, defendant would enter an open plea to armed robbery. In either case, the State

would remove the 15-year firearm enhancement from the charge. Defendant accepted the second

option.

¶5        The factual basis for the plea was that on September 13, 2017, defendant and his

codefendants entered Locksmith Resources. One of the codefendants was wielding as a weapon

an item that could be used as a bludgeon. The three men took key fobs from employee Benjamin

Jacobs.

¶6        The presentence investigation report (PSI) contained further details, namely that the three

men entered the business brandishing several firearms. They tied up and duct-taped several

workers and took several bins of car remotes before leaving in a rental truck. At an intersection,

the driver attempted to drive between two lanes of stopped traffic, striking vehicles before the

truck came to a stop. Defendant and his companions fled on foot. None of the occupants of the

other vehicles were injured.

¶7        The PSI further showed that defendant, who was born in 1996 and was 21 years old when

he committed the offense, had an extensive history of juvenile adjudications and one adult criminal

conviction.

¶8        As for his juvenile history, defendant was charged in April 2010 with burglary and criminal

damage to state property. He admitted to criminal trespass to state land, was adjudicated

delinquent, and was sentenced to six months’ juvenile probation, which he satisfactorily

completed.



                                                 -2-
2021 IL App (2d) 191001


¶9     In June 2011, defendant was arrested and charged with residential burglary. He admitted

to theft. Defendant was adjudicated delinquent and sentenced to 18 months’ juvenile probation.

On March 7, 2012, the State sought to revoke defendant’s probation. On May 17, 2012, defendant

was arrested for assault and domestic battery (the PSI indicates “12JD244, withdrawn”). On May

25, 2012, defendant admitted to violating probation. The following day, he was arrested for theft

and criminal trespass. On July 30, 2012, he admitted to criminal trespass, was readjudicated

delinquent, and had his probation extended for one year. On August 20, 2012, the State filed a

second revocation petition. On September 5, 2012, defendant again admitted to violating

probation. He was ordered to enter the Gateway residential program, from which he was

unsuccessfully discharged. On September 19, 2012, he was arrested for aggravated battery (the

PSI indicates “12 JD 603, withdrawn”). On November 7, 2012, he was readjudicated delinquent,

and his probation was extended another nine months. On November 9, 2012, he was arrested for

robbery, aggravated battery, and resisting a peace officer. On November 13, 2012, a third

revocation petition was filed. On December 11, 2012, defendant admitted to theft and to violating

probation. He was adjudicated delinquent and was committed to the Department of Juvenile

Justice. On January 16, 2013, a fitness evaluation was ordered. On February 11, 2013, defendant

was found fit, and his probation was terminated. On February 15, 2013, defendant was admitted

to the Illinois Youth Center in St. Charles. He was paroled in September of that year. In October

2013, he was ticketed twice for curfew violations. On October 16, 2013, defendant was arrested

on two counts of criminal trespass to a vehicle and three counts of theft. On November 27, 2013,

defendant admitted to one count of criminal trespass, and all other counts were withdrawn. On

December 18, 2013, he was adjudicated delinquent, and the case was closed. His parole was not

revoked, and he was discharged on September 17, 2015.



                                              -3-
2021 IL App (2d) 191001


¶ 10   The PSI noted that, while on probation, in addition to being arrested multiple times,

defendant failed to complete his public service requirements. He generally attended school but did

not finish high school or obtain a GED. He obtained a substance abuse evaluation but failed to

complete treatment.

¶ 11   As an adult, defendant was arrested in July 2014 for residential burglary. He eventually

pleaded guilty to attempted residential burglary and was sentenced to two years’ probation. After

defendant failed to report to the probation department, the State moved to revoke his probation.

He was found in indirect criminal contempt of court and sentenced to 154 days in jail, with credit

for 77 days served. Defendant tested positive for cannabis in 2015, and he generally failed to

comply with his probation obligations. A second petition to revoke probation was filed. After

defendant was found fit to stand trial, the court revoked his probation and sentenced him to three

years in prison. He was granted mandatory supervised release (MSR) on February 7, 2017. He was

still on MSR when he committed the offense in question.

¶ 12   Defendant has three children. The mother of the eldest is Shannon Scales. Defendant and

Scales were not on speaking terms. He “does not get to see much of their child,” and Scales had

“taken him to court for child support.”

¶ 13   At the sentencing hearing, defendant read a statement in which he expressed remorse and

accepted responsibility for his actions. While in jail, he had had time to reflect on his actions and

had come to realize the fear and terror he had caused.

¶ 14   The prosecutor asserted that defendant, in addition to his juvenile and adult criminal record,

had gotten in fights at school, had physical contact (a “chest bump”) with a teacher, and had been

expelled after burglarizing the school. Defendant had also been placed in segregation twice while

in jail awaiting sentencing.



                                                -4-
2021 IL App (2d) 191001


¶ 15   Defense counsel argued that defendant played a similar role in the offense to that of his

codefendants. Therefore, he should receive a similar sentence.

¶ 16   The trial court acknowledged defendant’s statements expressing remorse. The court also

considered that defendant had a difficult childhood in which his father was absent and he

frequently witnessed violence in his neighborhood. However, it also detailed his “significant”

criminal history and noted that in every case the charges had “been reduced in some way.”

¶ 17   The court considered in mitigation that defendant accepted responsibility by pleading

guilty. By accepting responsibility, defendant was “moving along on that road of ***

rehabilitation.” The court did not find it significant that defendant waited until the eve of trial to

plead guilty.

¶ 18   The court acknowledged that both codefendants had pleaded guilty in exchange for 14-

year sentences. The court noted that, because those pleas were fully negotiated, the court did not

have the benefit of PSIs for the codefendants and, consequently, did not have “as *** robust [an]

understanding” of the facts of the case when sentencing them.

¶ 19   Finally, the court noted that defendant faced a 21-year minimum sentence for this offense

until the State removed the firearm enhancement and the court accepted that plea. After

considering all these factors, the court sentenced defendant to 18 years in prison.

¶ 20   Defendant moved to reconsider the sentence, arguing that it was disproportionate to those

of his codefendants. The court denied the motion, and defendant timely appealed.

¶ 21                                       II. ANALYSIS

¶ 22   On appeal, defendant first contends that the 18-year sentence was an abuse of discretion.

He argues that the court did not give sufficient weight to his youth, rehabilitative potential, and

sincere expressions of remorse. He further contends that the court did not consider his status as a



                                                -5-
2021 IL App (2d) 191001


father and the impact that his lengthy incarceration will have on his family. Defendant alternatively

contends that his sentence was disproportionate to the 14-year sentences his codefendants received.

¶ 23   The trial court has broad discretionary powers in imposing a sentence, and its sentencing

decision is entitled to great deference. People v. Stacey, 193 Ill. 2d 203, 209 (2000). This is because

the trial court is generally in a better position than a reviewing court to decide the appropriate

sentence. Id. The trial court has the opportunity to weigh such factors as the defendant’s credibility,

demeanor, general moral character, mentality, social environment, habits, and age. People v. Streit,

142 Ill. 2d 13, 19 (1991). Consequently, we may not substitute our judgment for that of the trial

court merely because we would have weighed these factors differently. Stacey, 193 Ill. 2d at 209.

¶ 24   The trial court, in lengthy comments, carefully considered various aggravating and

mitigating factors in imposing the sentence. As the trial court noted and as defense counsel

conceded, the instant offense was quite serious. In fashioning a sentence, the trial court need not

give a defendant’s rehabilitative potential greater weight than the seriousness of the offense.

People v. Fort, 229 Ill. App. 3d 336, 341-42 (1992). Moreover, the court noted that, despite

defendant’s relatively young age, he had accumulated a substantial number of contacts with the

justice system including delinquency adjudications and a criminal conviction. The court noted that,

in virtually every case in defendant’s juvenile history, the original charges had been reduced and

defendant was sentenced to probation. However, he performed poorly on probation, resulting in

multiple revocations. When defendant was charged with residential burglary as an adult, he

pleaded guilty to attempted residential burglary and received probation. However, his probation

was revoked, and he was sentenced to prison. He was still on MSR for that crime when he was

arrested for this offense. Thus, the court appropriately concluded that, despite receiving lenient

treatment numerous times, defendant had failed to take advantage of those opportunities for



                                                 -6-
2021 IL App (2d) 191001


rehabilitation. We cannot say that the trial court abused its discretion in imposing a sentence at the

exact midpoint of the 6- to 30-year range for a Class X offense. See 730 ILCS 5/5-4.5-25(a) (West

2016).

¶ 25     Defendant cites Miller v. Alabama, 567 U.S. 460, 471-72 (2012), in support of an argument

that the trial court failed to give sufficient consideration to his youth and the “hallmarks of

adolescence,” such as lack of maturity and impulsiveness, which in his view make adolescents and

young adults more amenable to rehabilitation. However, this court has consistently held that

Miller’s requirement does not apply to those who, like defendant, were legally adults when they

committed their crimes. See People v. Suggs, 2020 IL App (2d) 170632, ¶ 35 (declining to apply

Miller to a 23-year-old defendant); People v. Hoover, 2019 IL App (2d) 170070, ¶¶ 37-39 (22-

year-old defendant). Moreover, the factual basis does not reveal the rash, impetuous act of an

adolescent but a carefully planned crime. See Suggs, 2020 IL App (2d) 170632, ¶ 36 (defendant’s

crime exhibited few if any of the “signature qualities” of youth).

¶ 26     Defendant next contends that his sentence was unreasonably disparate to the 14-year

sentences his codefendants received under their plea agreements. Fundamental fairness forbids

arbitrary and unreasonable disparities between the sentences of similarly situated codefendants.

People v. Caballero, 179 Ill. 2d 205, 216 (1997). However, a disparity in sentences does not, by

itself, establish fundamental unfairness. Id. Generally, a sentence imposed on a defendant who

pleaded guilty per an agreement “does not provide a valid basis of comparison” to one imposed on

another defendant after a trial. People v. Moss, 205 Ill. 2d 139, 171 (2001); see also Caballero,

179 Ill. 2d at 217.

¶ 27     The parties have not cited, and our research has not uncovered, a case discussing whether

a sentence imposed following an open plea of guilty may be validly compared to a sentence



                                                -7-
2021 IL App (2d) 191001


imposed under a fully negotiated plea. The trial court stated that it would not penalize defendant

for waiting until the eve of trial to plead guilty and that it gave defendant credit for accepting

responsibility by pleading guilty. The court thereby indicated that it did not consider defendant’s

plea the equivalent of a trial. However, the court also noted that, because no PSIs were prepared

for Adorno and Jamaal, the court had a more “robust” understanding of defendant’s social and

criminal histories. Whether this is a valid basis for disparate sentences is an issue we need not

decide, however, because defendant’s argument suffers from a more fundamental defect.

¶ 28    A defendant who contends that his sentence is unfairly disparate to that of a codefendant

has the burden to produce a record sufficient to support the claim. People v. Horta, 2016 IL App

(2d) 140714, ¶ 52. Thus, if we have no record of the factors that the trial court relied on when

sentencing the codefendant, we cannot decide whether any sentencing disparity was unfair. Id.

Here, like the trial court, we have no record of the codefendants’ criminal and social histories. We

do not know what information the trial court had available when sentencing the codefendants, such

as what factual bases were provided for those pleas or whether the court heard any evidence from

other sources before accepting the pleas. We do not know the codefendants’ complete criminal

histories, including the ultimate disposition of charges and their records of compliance with

probation. We do not know what, if any, information the court knew about the codefendants’

family, school, and employment histories. A sentence should be based on a wide variety of factors.

See Streit, 142 Ill. 2d at 19. Without a complete picture of the information available to the trial

court when it sentenced the codefendants, we cannot meaningfully compare defendant’s sentence

to theirs.

¶ 29    Defendant notes that his own PSI states that Jamaal has juvenile adjudications for “Crim

Trespass to Land, Retail Theft, Theft, Aggravated Battery, Criminal Trespass to Building, Curfew,



                                               -8-
2021 IL App (2d) 191001


and Assault.” He has convictions for “Theft, Poss Stolen Vehicle, and Armed Robbery.” Defendant

argues from this that Jamaal’s criminal history is at least as serious as his own, if not more so.

However, comparing the sentences of multiple defendants is more nuanced than simply listing

each defendant’s history of offenses. Here, for example, the trial court spoke at length about

defendant’s history of having charges reduced and receiving probation, then failing to comply with

the conditions of probation. This resulted in defendant being placed in juvenile detention for a time

and being sent to prison as an adult after his probation was revoked. Defendant was still on MSR

from that conviction when he committed this offense. Defendant had been placed in segregation

while in jail awaiting trial for this offense. Whether Jamaal has a similar history of noncompliance

with probation, we cannot say. And, of course, we have no information at all about Adorno’s

criminal or social history.

¶ 30   Defendant cites People v. Sherman, 52 Ill. App. 3d 857 (1977), in support of his argument

that his sentence was unreasonably disparate to those of his codefendants, but that case is

distinguishable. There, the trial court acknowledged that the defendant and his codefendant were

similarly situated in most respects but imposed a significantly longer sentence on the defendant

for the sole reason that his codefendant had accepted responsibility by admitting his guilt to a

probation officer. The reviewing court found that the fact that the codefendant admitted his guilt

after having been found guilty by a jury was not a valid basis for a lesser sentence. Id. at 858-59.

Here, the trial court acknowledged that defendant, like his codefendants, had accepted

responsibility by pleading guilty. As detailed above, the court cited other factors in sentencing

defendant. Moreover, in Sherman, the court was able to review the PSIs of both defendants. Id. at

858.




                                                -9-
2021 IL App (2d) 191001


¶ 31   Because we lack sufficiently detailed information about the codefendants, we cannot say

that defendant’s sentence was disproportionate to theirs even if their fully negotiated pleas offer a

valid basis of comparison.

¶ 32                                    III. CONCLUSION

¶ 33   We affirm the judgment of the circuit court of Lake County.

¶ 34   Affirmed.




                                               - 10 -
2021 IL App (2d) 191001



                                  No. 2-19-1001


 Cite as:                 People v. Anderson, 2021 IL App (2d) 191001


 Decision Under Review:   Appeal from the Circuit Court of Lake County, No. 17-CF-2484;
                          the Hon. Daniel B. Shanes, Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, and Christopher McCoy, of
 for                      State Appellate Defender’s Office, of Elgin (Melissa Vachon,
 Appellant:               law student), for appellant.


 Attorneys                Michael G. Nerheim, State’s Attorney, of Waukegan (Patrick
 for                      Delfino, Edward R. Psenicka, and Leslie Martin, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                      - 11 -